DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see pgs. 9-11, filed 6/18/21, with respect to claims 1, 12, and 16 have been fully considered and are persuasive.  The rejection of claims 1-16 and 18 has been withdrawn. 
This office action is in response to the amendment filed 4/23/21. Claim 16 has been amended, claim 17 was previously amended, and no new claims have been added. Thus, claims 1-16 and 18 are presently pending in this application.
Claims 1-16 and 18 are allowed. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bonner on 7/28/21.
The application has been amended as follows: 
In claims 1 and 16, line 3 (in each instance) “attachment over a tracheostoma” is changed to --attachment over the tracheostoma--.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose the specific structure and function as recited in claims 1, 12, and 16. Such that a tracheostoma device holder for holding a tracheostoma device superimposed on a tracheostoma of a person, said tracheostoma device holder comprising: a flexible skirt for attachment over a tracheostoma via a proximal side of a skin adhesive, wherein the flexible skirt has at least two sheets including a distal end sheet and a support sheet, said distal end sheet comprising a skin adhesive hydrogel or hydrocolloid, said support sheet being proximal to said distal end sheet, and said support sheet comprising polyurethane; and wherein said distal end sheet comprises non-woven fibers and said non-woven fibers comprise polypropylene.
The closest prior art of record, Persson (2013/0192604) and Cisko (2003/0204174), do not specifically disclose the claimed apparatus as presented in claims 1, 12, and 16.
Persson discloses a tracheostoma device holder for holding a tracheostoma device on a tracheostoma of a person (see Abstract, lines 1-3), comprising a skirt (6, fig 1) for attachment over a tracheostoma via a proximal side of a skin adhesive (see [0032], lines 1-2 and 8-10).
Cisko teaches a flexible skirt (wafer; 10, fig 1; see also fig 3 flexibility of wafer when placing over stoma (17a) of Cisko) with at least two sheets including a distal end sheet (11, fig 2 of Cisko) and a support sheet (12, fig 2 of Cisko), the distal end sheet comprising a skin adhesive hydrocolloid (see [0010], lines 1-6 of Cisko) and the support sheet being proximal to the distal end sheet, and the support sheet comprising polyurethane (see [0011], lines 6-7 of Cisko).  
However, the combination of the prior art references fail to disclose the distal end sheet comprises non-woven fibers and said non-woven fibers comprise polypropylene. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785